
	
		I
		111th CONGRESS
		1st Session
		H. R. 2308
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Cohen (for
			 himself, Mr. Whitfield, and
			 Mr. Sherman) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit
		  certain interstate conduct relating to exotic animals and certain
		  computer-assisted remote hunting, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sportsmanship in Hunting Act of
			 2009.
		2.Transport or
			 possession of exotic animals for purposes of killing or injuring them
			(a)In
			 generalChapter 3 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					49.Exotic
				animals
						(a)Captive exotic
				animalsWhoever, in or affecting interstate or foreign commerce,
				knowingly transfers, transports, or possesses a confined exotic animal, for the
				purposes of allowing the killing or injuring of that animal for entertainment
				or for the collection of a trophy, shall be fined under this title, imprisoned
				not more than 1 year, or both.
						(b)Computer-assisted
				remote huntingWhoever, using any instrumentality of interstate
				or foreign commerce, knowingly makes available a computer-assisted remote hunt
				shall be fined under this title or imprisoned not more than 5 years, or
				both.
						(c)ExceptionProviding
				an instrumentality of commerce, such as equipment or access to the Internet, is
				not a violation of subsection (b) unless the provider has knowledge that the
				equipment or access is to be used for a computer-assisted remote hunt.
						(d)DefinitionsIn
				this section—
							(1)the term
				confined exotic animal means a mammal of a species not indigenous
				to the United States that has been held in captivity—
								(A)the majority of
				the animal’s life; or
								(B)a continuous
				period of 1 year;
								(2)the term
				captivity does not include any period during which an animal lives
				as it would in the wild—
								(A)surviving
				primarily by foraging for naturally occurring food;
								(B)roaming at will
				over an open area of not less than 1,000 acres; and
								(C)having the
				opportunity to avoid hunters;
								(3)the term
				computer-assisted remote hunt means any use of a computer or other
				device, equipment, or software to allow a person remotely to control the aiming
				and discharge of a weapon so as to kill or injure an animal while not in the
				physical presence of the targeted animal; and
							(4)the term
				instrumentality of interstate commerce means any written, wire,
				radio, television, or other form of communication in, or using a facility of,
				interstate commerce.
							(e)Construction
				with other lawNothing in
				this section limits the power of State and local authorities to enact laws or
				regulations concerning computer-assisted remote hunting
				facilities.
						.
			(b)Conforming
			 amendmentThe table of sections at the beginning of chapter 3 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						49. Exotic
				animals.
					
					.
			
